United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 11-1614
                                   ___________

Alan Honarmand,                         *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
      v.                                * District Court for the Eastern
                                        * District of Arkansas.
J. C. Penney,                           *
                                        * [UNPUBLISHED]
             Appellee.                  *
                                   ___________

                             Submitted: October 21, 2011
                                Filed: October 26, 2011
                                 ___________

Before MURPHY, ARNOLD, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

      Alan Honarmand appeals the district court’s1 orders dismissing his
employment-discrimination action as settled, and denying his motion to reconsider
based on his claim that his attorney settled the case without authority. Following
careful review, we conclude the district court’s finding that Honarmand’s attorney had
authority to settle the case was not clearly erroneous. See Mueller v. Guardian Life
Ins. Co., 143 F.3d 414, 415-16 (8th Cir. 1998) (holding that court’s factual findings
were not clearly erroneous in light of credibility determinations to which appellate

      1
        The Honorable James M. Moody, United States District Judge for the Eastern
District of Arkansas.
court deferred, evidence in record supporting court’s findings, and reasonable
inferences drawn by court from evidence); see also Harris v. Ark. State Highway &
Transp. Dep’t, 437 F.3d 749, 750-51 (8th Cir. 2006) (party who denies that attorney
was authorized to enter into settlement bears “heavy burden” to prove that
authorization was not given; express authority can be created by, inter alia, written
words of principal which cause agent to believe that principal desires him to act in
particular manner). Accordingly, we affirm the district court’s judgment. See 8th Cir.
R. 47B.
                      ______________________________




                                         -2-